DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.

Response to Amendment
Applicant has amended claims 1, 5, 11, 17, and 18, canceled claim 10, and added claim 19. Claims 1-9 and 11-19 are pending.
The amendments to the claims have necessitated new rejections under 103 over the prior art previously relied upon. See 103 rejections below for details. 

Response to Arguments
Applicant’s arguments, see section I of Remarks, filed 12/2/2020, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections have been withdrawn. 

Applicant’s arguments, see section II of Remarks, filed 12/2/2020, with respect to the 102 rejections over Guan (Guang) have been fully considered and are persuasive.  
Applicant has argued that the Guang reference fails to teach or suggest all of the limitations of claims 1-5. In particular, Applicant has argued that the Guang reference does not teach or suggest a one piece mounting feature which (a) is configured to be secured from the outside of the air filter housing and 
The 102 rejections over Guang have been withdrawn.
However, after further consideration, the amendments to the claims have been found to necessitate new rejections under 103 over the combination of Guang and Peterson. See 103 rejections below for details.

Applicant’s arguments, see section III of Remarks, filed 12/2/2020, with respect to the 103 rejections over Guan (Guang) in view of Peterson have been fully considered, but they are not persuasive.
Applicant has alleged that the mounting feature of primary reference Guang is explicitly designed to be pushed through the wall of the air filter from the inside. As evidence of this allegation, Applicant points to the “pilot ring” of Guang having a larger diameter than the receiver in which the mounting feature is secured. Applicant has argued that there is nothing in Peterson that would suggest to one of ordinary skill in the art to reconfigure the pilot ring of Guang such that the device can be inserted into and received in the receiver from outside of the air filter housing. Applicant has further argued that any such modification of Guang in view of Peterson would render the mounting feature of Guang unsuitable for its alleged intended purpose, as it could no longer be mounted into the receiver from the inside of the filter housing. Examiner finds Applicant’s arguments unpersuasive.
Examiner does not fully agree with Applicant’s assertion that Guang explicitly teaches that the mounting feature is designed to be mounted to the filter housing from the inside thereof. In fact, there is no explicit teaching regarding the direction from which the mounting feature of Guang is inserted into the housing thereof. Furthermore, the fact that the pilot ring of Guang has a larger diameter than the receiver does not necessarily indicate that the mounting feature is designed to, or must be, inserted into the receiver from the inside of the filter housing. The pilot ring and the mounting feature could be constructed out of flexible material so as to be insertable into the receiver from outside the filter housing. As a matter of fact, Guang teaches that the mounting feature (buckle) of Guang is made of rubber and is easily deformed (Paragraph [0006]). This teaching indicates that the mounting feature of Guang is flexible, suggesting that it could be inserted into the filter housing from the outside thereof.  
mounting feature which (a) is configured to be secured from the outside of the air filter housing and (b) has a pilot ring configured to be inserted through and received in the receiver on the air filter housing, as is required by amended claim 1.
However, regarding the Applicant’s assertion that there is nothing in Peterson that would suggest to one of ordinary skill in the art to reconfigure the pilot ring of Guang such that the device can be inserted into and received in the receiver from outside of the air filter housing, Examiner respectfully disagrees. 
As originally set forth in the 103 rejection of claims 3-6 over Guang in view of Peterson in the Final Rejection mailed 11/10/2020, it would have been obvious to one of ordinary skill in the art before the effective filing date to Modify Guang in view of Peterson by reconfiguring the pilot ring and receiver of Guang such that they matched the configuration of the pilot ring and receiver of Peterson, in order to make the discreet mounting feature of Guang readily attachable or detachable to members without the need for special equipment or the risk of damage to the members being coupled (see 103 rejection of claims 1-6 below for details). In modifying Guang in view of Peterson as such, the mounting feature of modified Guang becomes configured to be secured from the outside of the air filter housing, and the pilot ring thereof becomes configured to be inserted through and received in the receiver on the air filter housing (see 103 rejection of claims 1-6 below for details). Thus, contrary to Applicant’s assertions, Peterson does provide suggestion which would lead one of ordinary skill in the art to reconfigure the pilot ring of Guang such that the device can be inserted into and received in the receiver from outside of the air filter housing.
Regarding Applicant’s assertion that such a modification of Guang in view of Peterson render the mounting feature of Guang unsuitable for its intended purpose, Examiner respectfully disagrees. 
Specifically, Applicant’s argument is that if the mounting feature of Guang were not mountable from the inside of the filter housing, it would be rendered unsuitable for its intended purpose. Based on paragraphs [0002], [0004], [0005], and [0009] of Guang, the intended purpose of the mounting feature (buckle) thereof is to serve as a low cost, low weight, and easily assembled means for mounting a filter to a mounting bracket. There is no evidence of record that modifying Guang in view of Peterson as proposed in the 103 rejections below 
In view of the above, Examiner maintains that it would be obvious to modify Guang in view of Peterson such the mounting feature of Guang were configured to be secured from the outside of the air filter housing, and the pilot ring thereof were configured to be inserted through and received in the receiver on the air filter housing. Thus, the claims, e.g. claims 1-6, are rejected under 103 over Guang in view of Peterson. See 103 rejections below for details. 

Applicant’s arguments, see section IV of Remarks, filed 12/2/2020, with respect to the 103 rejections over Guan (Guang) in view of Peterson and Bassi have been fully considered, but they are not persuasive.
Applicant has argued that Bassi fails to cure the alleged deficiencies of Guang and Peterson. As discussed above, the combination of Guang and Peterson is not deficient as alleged. Therefore, this argument is moot.  

Applicant’s arguments, see section V of Remarks, filed 12/2/2020, with respect to the 103 rejections over Guan (Guang) in view of Peterson, Bassi, and FAST have been fully considered, but they are not persuasive.
Applicant has argued that FAST fails to cure the alleged deficiencies of Guang, Peterson, and Bassi. As discussed above, the combination of Guang, Peterson, and Bassi is not deficient as alleged. Therefore, this argument is moot.  

The following claim interpretations are maintained from the previous Office Action.
Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “drive feature” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “drive feature” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “feature” coupled with functional language “drive” and “configured to be engaged with a driving tool” without reciting sufficient 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11-16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claims 17-18 include sufficient structure corresponding to the “drive feature”. Therefore, said claims are not interpreted under 112(f).  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “An integral drive feature 32, a cylindrical section 34 and a locking ring 36 are provided between the first frustoconical section 28 and the second frustoconical section 30. In the illustrated embodiment, the locking ring 36 is provided between the cylindrical section 34 and the integral drive feature 32. The integral drive feature of the illustrated embodiment includes six facets 38 forming a nut shape that is easily gripped with a wrench, socket or other driving tool. The integral drive feature could include less than or more than six facets,” (paragraph [0030]).
“Notched integral drive features 23 may also be located on the external circumference of the mounting flange 22. (See Figure 2),” (paragraph [0031]). 
Accordingly, the claimed “drive feature” has been interpreted as an integral element comprising plus or minus six facets and forming, for example, a nut shape that is easily gripped with a wrench, socket or other driving tool, a plurality of notches that may be engaged by a driving tool, as well as equivalents thereof.

The following are new rejections necessitated by amendment and made over the prior art previously relied upon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guang in view of Peterson (US 5,597,260).
With regard to claims 1-6: Guang teaches an apparatus (Paragraphs [0001] and [0004] of USPTO translation), comprising: 
An air filter housing (air filter) 1 (Figures 1-3, paragraph [0013] of USPTO translation).
A receiver (mounting hole) on said air filter housing (Figures 1-3, paragraph [0013] of USPTO translation).
A one-piece discrete mounting feature (rubber buckle) 2 secured to said air filter housing 1 at said receivers (Figures 1-3, paragraph [0013]), said one-piece discrete mounting feature 2 including:
(a) A mounting flange, i.e. the upper portion of the mounting feature 2 indicated in annotated Figures 2 and 3 of Guang below (Figures 1-3, paragraph [0013] of USPTO translation).
(b) A pilot ring received in the receiver, i.e. the portion of the mounting feature indicated in annotated Figures 2 and 3 of Guang below, said pilot ring being provided on a filter housing mounting side of said mounting flange (Figures 1-3, paragraph [0013] of USPTO translation).


    PNG
    media_image1.png
    468
    547
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    524
    537
    media_image2.png
    Greyscale

The receiver is a mounting hole in said air filter housing 1 (Figures 1-3, paragraph [0013] of USPTO translation). Thus, the receiver comprises a mounting aperture in the form of said mounting hole. Although it is not explicitly stated, the mounting aperture (mounting hole), being a hole in the filter housing, is necessarily surrounded by a filter housing margin, i.e. the portion of the filter housing surrounding said aperture.
Guang does not explicitly teach that the one-piece discrete mounting feature is configured to be secured from the outside of the filter housing, nor does Guang explicitly teach that the pilot ring is configured to be inserted through the receiver to be received therein. Furthermore, Guang does not explicitly teach that the pilot ring includes a plurality of retaining tabs radially arrayed around said pilot ring, wherein the filter housing margin includes a plurality of arc segments extending between said plurality of insert notches.
However, such structures (i.e. structures comprising a pilot ring including a plurality of retaining tabs radially arrayed around said pilot ring and a mounting aperture margin including a plurality of arc 
It would have been obvious to one of ordinary skill in the art to modify Guang in view of Peterson by reconfiguring the pilot ring and the receiver thereof such that they are configured like the pilot ring and the receiver of Peterson, i.e. such that said receiver of Guang includes a plurality of insert notches in communication with said mounting aperture, said pilot ring of Guang is configured to be inserted through the receiver received in said receiver, i.e. the mounting aperture thereof, said pilot ring of Guang includes a plurality of retaining tabs radially arrayed around said pilot ring, and such that the filter housing margin of Guang includes a plurality of arc segments between the plurality of insert notches, in order to make the discrete mounting feature of Guang readily attachable or detachable to members without the need for special equipment or the risk of damage to the members being coupled.
In Guang modified in view of Peterson as above, the pilot ring, which is part of the one-piece discrete mounting feature, is configured to be inserted through and received in said receiver. Thus, it is 
In Guang modified in view of Peterson as above, the receiver and pilot ring have been modified to match the configuration of the receiver and the pilot ring in Peterson. In Peterson, the pilot ring (male coupling element) 48 and the receiver (female coupling element) are configured such that the plurality of insert notches (the radial notches in the mounting aperture margin 51) allow for the passage of said plurality of retaining tabs (projections) 50a, 50b, and 50c, such that the mounting device (connecting pin) 45 may be inserted into the receiver (female coupling element) from the outside (Peterson: Figures 9-12, Column 5 Line 10-Column 6 Line 26). Because the receiver and pilot ring in modified Guang have been modified to match the configuration of the receiver and the pilot ring in Peterson, it is understood that in modified Guang, the plurality of insert notches are configured to allow the passage of the plurality of retaining tabs, whereby the one-piece discrete mounting feature may be inserted through the receiver from the outside of the air filter housing.
With regard to claim 19: In modified Guang, the mounting flange abuts against the outer face of the filter housing (Guang: Figures 2 and 3; see annotated Figures above for details). 

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guang in view of Peterson as applied to claims 1-6 above, and further in view of Bassi (US 4,386,949).
With regard to claims 7 and 8: Modified Guang is silent to each arc segment of said plurality of arc segments includes a catch at a first end and a stop at a second end, wherein said catch includes a ramp adjacent one insert notch of said plurality of insert notches and a shoulder opposite said ramp oriented toward said stop.
Bassi teaches an apparatus (abstract), the apparatus comprising: An air filter housing 1/2/5 (Figures 1-4, Abstract, Column 1 Lines 1-10, Column 2 Lines 22-42); A receiver (slots) 4/7 on said air filter housing 1/2/5 (Figures 1-4, Column 2 Lines 22-42); A discrete mounting feature (connecting device/pin) 12/16 secured to the said air filter housing 1/2/5 at the receiver 4/7 (Figures 1-4, Column 2 Lines 22-50), the discreet mounting feature comprising: A pilot ring (raised portion of hammer shaped head 31 sporting notch 32) that is adapted to be inserted into and received in the receiver 4/7 of the air 
In the device of Bassi, each arc segment includes a catch (i.e. a flat surface acting as a ramp 10 or 11 in combination with a first side of a respective groove 8 or 9, adjacent the ramp 10 or 11), at a first end, and a stop (i.e. the second side of each respective groove 8 or 9, opposite the first side, in combination a portion of each arc positioned adjacent the second side of the respective grove 8 or 9) at a second end (Figures 1-4, Column 2 Lines 28-42). Said catch includes a ramp (flat surface acting as a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Guang in view of Bassi by configuring the device of Guang such that each arc segment of said plurality of arc segments includes a catch at a first end and a stop at a second end, wherein said catch includes a ramp adjacent one insert notch of said plurality of insert notches and a shoulder opposite said ramp oriented toward said stop, in order to obtain a device wherein the pilot ring is secured against rotation in the receiver without the aid of an additional element. 
With regard to claim 9: In base Guang, the mounding flange, the pilot ring, and the retaining tabs thereof define a channel therebetween which receives filter housing margin, i.e. the insert notches thereof (Guang: Figures 1-3, paragraph [0013] of USPTO translation; see annotated Figure 2 of Guang and rejections of claims 1-5 under 102 above for further details)
In modified Guang, base Guang has been modified to in view of Peterson such that the receiver of Guang includes a plurality of insert notches in communication with said mounting aperture, the pilot ring of Guang is received in said mounting aperture, the pilot ring of Guang includes a plurality of retaining tabs radially arrayed around said pilot ring, and such that the filter housing margin of Guang includes a plurality of arc segments between the plurality of insert notches (see above rejections of claims 3-6 under 103 over Guang in view of Peterson for details). 
Therefore, the channel defined by the mounting flange, the pilot ring, and the plurality of retaining tabs in modified Guang becomes a plurality of channels, i.e. one channel between the mounting flange and each retaining tab of the pilot ring. 

Lastly, as discussed in the rejections of claims 7 and 8 above, modified Guang has been further modified in view of Bassi by configuring the device of Guang such that each arc segment of said plurality of arc segments includes a catch at a first end and a stop at a second end, wherein said catch includes a ramp adjacent one insert notch of said plurality of insert notches and a shoulder opposite said ramp oriented toward said stop. Thus, when the plurality of arc segments of modified Guang are received in the plurality of channels and secured in a juxtaposed overlapping relationship with the plurality of arc segments, the plurality of retaining tabs will be positioned between the catch and the stop on each of the arc segments, i.e. as such positioning is required to take advantage of the catch and the stop for securing the pilot ring against rotation in the receiver.
In the alternative, i.e. if the plurality of retaining tabs are not positioned between the catch and the stop on each of the arc segments as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Guang such that the retaining tabs are positioned as such, in order to take advantage of the catch and the stop for securing the pilot ring against rotation in the receiver when the retaining tabs are secured in a juxtaposed overlapping relationship with the plurality of arc segments.

Claim 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guang in view of Peterson and Bassi as applied to claim 9 above, and further in view of FAST (Van spare parts Guide Book 2017; available online at https://issuu.com/celkar/docs/fast-2017-04-20-pol_czesci_final/104).
With regard to claim 11: In modified Guang, the mounting pin, i.e. the portion of the mounting feature indicated in annotated Figures 2 and 3 of Guang above, is a tapered mounting pin (Guang: Figures 1-3, paragraph [0013] of USPTO translation).

FAST teaches a tapered mounting pin (part number FT26032) for an air filter (Page 96). Note: “sworzen filtra powietrza” translates to “air filter pin”. The mounting pin of FAST (part number FT26032) comprises an integral drive means (Page 96, see annotated image from FAST below). A person having ordinary skill in the art would recognize that the integral drive means allows the mounting pin to be grasped by a tool, thus making said pin easier to manipulate. A person having ordinary skill in the art would also recognize that it would be suitable to shape a mounting pin like that of FAST, as FAST’s teachings implicitly indicate that a mounting pin of such shape can be used to mount a car air filter. 
It would have been obvious to one of ordinary skill in the art to further modify Guang in view of FAST by reshaping the mounting pin of Guang to have an integral drive means similar to that of FAST, i.e. such that said tapered mounting pin includes an integral drive means configured to be engaged with a driving tool (e.g. a wrench), thereby obtaining a mounting pin having a predictably functional shape and an integral driving means making the pin easier to manipulate.                                 
    PNG
    media_image3.png
    384
    1213
    media_image3.png
    Greyscale
        
With regard to claims 12-14: In modified Guang, the tapered mounting pin includes a first frustoconical section and a second frustoconical section, a locking ring, a cylindrical section (Guang: Figures 1-3, paragraph [0013] of USPTO translation). Note: The first frustoconical section, second frustoconical section, locking ring, cylindrical section of the tapered mounting pin are identified in an annotated Figure 3 of Guang included below.


    PNG
    media_image4.png
    468
    547
    media_image4.png
    Greyscale

With regard to claims 15: As can be seen in the above annotated version of Guang’s Figure 3, said locking ring and said cylindrical section are positioned between said first frustoconical section and said second frustoconical section (Guang: Figures 1-3, paragraph [0013] of USPTO translation).
Modified Guang is silent to the integral drive feature being positioned between the first and second frustoconical sections. 
However, a person having ordinary skill in the art would expect the exact placement of the drive means to be of little consequence to the functionality of the pin, so long as said drive means remains accessible.
Absent persuasive evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filling date to further modify Guang by locating the integral drive means on the pin such that it is positioned between the first and second frustoconical sections, i.e. between the locking ring and the second frustoconical section, in order to yield a predictably functional mounting pin having an integral driving means.
With regard to claim 16: The locking ring is positioned between the cylindrical section and the integral drive feature, which as discussed in the rejection of claim 15 above, has been relocated such that it is positioned between the locking ring and the second frustoconical section (FAST: Page 96; see annotated Figure 3 of Guang above; see rejection of claim 15 above).
With regard to claim 17: The integral drive feature includes six facets configured to be engaged with a driving tool (FAST: Page 96; see annotated image from FAST above; see rejection of claim 11 above).
With regard to claim 18: Modified Guang is silent to the integral drive feature being a plurality of notches configured to engage with a driving tool.
However, Bassi teaches an integral drive feature (notch) 32 disposed on the discreet mounting feature 12/16 (Figures 1-4, Column 2 lines 49-68). A person having ordinary skill in the art would recognize that the integral drive means 32 allows the mounting feature 12/16 to be engaged by a tool, thus making said feature easier to manipulate.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Guang in view of Bassi by adding an integral drive feature in the form of a plurality of notches being configured to engage with a driving tool, in order to allow said mounting flange to be engaged by a tool, thus making said flange easier to manipulate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772